Citation Nr: 1108741	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  10-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.       


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had service in the Commonwealth Army of the Philippines from January 1942 to May 1946.  He died in June 2005.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, Philippines.                 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2011, the Board received a statement from the appellant in support of her claim.  The appellant waived the right to have the statement initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  By a January 2009 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.     

2.  In February 2009, the appellant filed a motion for reconsideration to the Board with respect to its January 2009 decision.  

3.  In June 2009, the Board denied the appellant's motion for reconsideration.  

4.  In January 2010, the appellant filed an application to reopen her claim for service connection for the cause of the Veteran's death.  

5.  The evidence received since the Board's January 2009 decision, when considered alone or together with all of the evidence, both old and new, is not so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 2009 decision, in which the Board denied the appellant's claim for service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2010).

2.  The evidence received since the January 2009 Board decision is not new and material; the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)   

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.


Duty to Notify

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 2010 letter sent to the appellant by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

During the pendency of the appellant's appeal, the Court also issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in February 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, in the February 2010 letter, the appellant was informed about how VA determines effective dates and disability ratings, as required by Dingess. 

The Board also notes that in the February 2010 notification letter, the RO informed the appellant of the requirement of submitting new and material evidence to reopen a previously denied claim, and the RO defined what "new and material" evidence was.  The notification letter also included affirmative statements of the evidence, not previously of record, needed to reopen her claim.  Specifically, in regard to the appellant's application to reopen her claim for service connection for the cause of the Veteran's death, the letter informed her that her claim was previously denied because the cause of the Veteran's death was not incurred or caused by his service or service-connected disability.  The appellant was informed that the evidence she submitted had to relate to that fact.  Accordingly, the Board determines that the February 2010 letter satisfied the Kent requirements by apprising the appellant of both the new and material evidence standard as well as the information required to substantiate her entitlement to the underlying claim.  Kent, 20 Vet. App. at 9.

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the appellant prior to the March 2010 RO decision that is the subject of this appeal in its February 2010 letter.  With respect to the Dingess requirements, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in February 2010), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.

Duty to Assist

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the appellant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

As noted above, the RO, in its February 2010 letter, informed the appellant about VA's duty to assist her in obtaining relevant records.  As to any duty to provide a medical opinion, according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a medical opinion in a claim to reopen a finally adjudicated issue, as in this case, applies "only if new and material evidence is presented or secured."  38 C.F.R. § 3.159(c)(4)(iii).  Because the Board has determined that the appellant has not presented new and material evidence to reopen the claim, the RO had no duty to provide a medical opinion.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Legal Criteria

Service Connection, General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service Connection, Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

New and Material Evidence

When the Board disallows a claim, the disallowance is final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  38 U.S.C.A. § 5108, however, provides an exception to the rule of finality by requiring the Secretary to reopen a claim that has been finally decided and previously disallowed "[i]f new and material evidence is presented or secured" with respect to the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) ("The Secretary must reopen a previously and finally disallowed claim when 'new and material evidence' is presented or secured"); accord 38 C.F.R. § 3.156(a) ("A claimant may reopen a finally adjudicated claim by submitting new and material evidence").

The Board notes that the appellant filed her January 2010 claim that is the subject of this appeal after August 29, 2001, the effective date of the current version of 38 C.F.R. § 3.156(a), which sets forth the standard for "new and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005) (recognizing that the 2001 amendment to § 3.156(a), which made the "new and material evidence" standard more stringent, applies to "any claim for benefits received by VA on or after August 29, 2001").  Accordingly, the 2001 amended version of 38 C.F.R. § 3.156(a) controls in the present case.

38 C.F.R. § 3.156(a) defines "new" evidence as "existing evidence not previously submitted to agency decisionmakers."  Thus, "[i]f the evidence was not in the record at the time of the final disallowance of the claim and is not cumulative of other evidence in the record, it is new."  Fortuck, 17 Vet. App. at 178.  "Material" evidence, in contrast, is "existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  "New" and "material" evidence may not "be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. §3.156(a).  In determining whether new and material evidence exists, the Board must "presume the credibility of the evidence and may not decline to reopen a claim for lack of new and material evidence merely because the proffered evidence is found to lack credibility."  Fortuck, 17 Vet. App. at 179.

If the Board determines that the appellant has submitted new and material evidence, it must then "review the new evidence 'in the context of' the old to determine whether the prior disposition of the claim should be altered."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (noting that, upon a finding that a veteran has presented new and material evidence, the Board "must reopen the claim and 'evaluate the merits of the veteran's claim in light of all the evidence, both new and old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").


III.  Analysis

The appellant's original claim for service connection for the cause of the Veteran's death was denied by Board in a January 2009 decision.  At that time, the Board stated that the Veteran had died in June 2005.  The cause of death was cardiovascular arrest with an underlying cause of myocardial infraction.  Other significant conditions from which the Veteran suffered prior to his death were senility, cerebrovascular accident, hypertension, right-sided hemiparesis, and bronchial asthma.  During the Veteran's lifetime, service connection was in effect for the residuals of a gunshot wound to the right thigh, through and through, involving muscle groups XIII and XIV, evaluated as 40 percent disabling.  It was the Board's determination that there was a preponderance of evidence against a finding that the Veteran's death was proximately due to or the result of his service-connected disability, or that his service-connected disability contributed to his death.  In this regard, the Board reported that there was no indication of in-service treatment for any of the diseases noted on the death certificate.  There was also no demonstration of cardiovascular disease within one year from service separation.  In fact, such disease was not manifested until many years later.  Of record was a January 1998 medical certificate in which it was noted that the Veteran had been confined to a hospital in April 1996 for a week as a result of a cerebrovascular accident, hypertension, and a right sided hemiparesis.  It was also noted that the Veteran required constant nursing care.  In addition, statements dated in November 2000 and September 2003 from a private physician showed that the Veteran had been examined and found to have had a CVA (cerebrovascular accident), hypertension, pneumonia, and bronchial asthma.  Moreover, in an April 2004 medical certificate from the municipal health officer, it was revealed that the Veteran had been examined and found to be in a stage of senility.  Therefore, in light of the above, the Board reported that there was no competent medical evidence of record which causally related the cause of the Veteran's death to active service or to any service-connected disability, specifically to the Veteran's service-connected residuals of a gunshot wound to the right thigh.  Accordingly, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.       

In February 2009, the appellant filed a motion for reconsideration to the Board with respect to its January 2009 decision.  In June 2009, the Board denied the appellant's motion for reconsideration.  Therefore, as reconsideration of the January 2009 Board decision has not been ordered, and no other exception to finality applies, that decision is final as to the evidence then of record.  

Given that the January 2009 Board decision is final, the Board lacks jurisdiction to entertain the appellant's claim for service connection for the cause of the Veteran's death unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), she supplies new and material evidence with respect to the claim that had been previously and finally disallowed in January 2009.  Therefore, the Board must examine the evidence received after the January 2009 Board decision to ascertain whether the appellant's claim may be reopened.

In a Medical Certificate, dated in October 2009, a private physician noted that he had treated the appellant for various disorders.  

In a Medical Certificate from M.S., M.D.,, dated in December 2009, Dr. S. stated that the Veteran had been confined in the Governor William Villegas Memorial Hospital in February 2005 for pneumonia.  Attached to the Medical Certificate were private medical records from the Governor William Villegas Memorial Hospital which showed treatment of the Veteran for pneumonia in February 2005.  

In the instant case, while the Board acknowledges the appellant's lay statements that the Veteran's death was related to his service-connected gunshot wound residuals, such statements do not qualify as material evidence because, as a layperson, the appellant is not competent to provide a medical opinion about causation or a service-illness link.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, while the appellant is certainly competent to testify as to any symptoms she observed the Veteran experience at any time, without any indication in the record that she has the relevant medical training, she is not competent to offer an opinion on whether an etiological relationship exists between the cause of the Veteran's death and his service-connected gunshot wound residuals.  As a result, her assertions are not material to the critical issue in this case of establishing a service- disability link, which would constitute new and material evidence to reopen the claim.

Upon a review of the evidence that was submitted subsequent to the January 2009 Board decision, the Board finds that it is "new" in that it was not of record at the time of the Board's denial in January 2009.  However, the additional evidence is not so significant that it must be considered.  It does not address the pertinent matter in this case, which is whether the Veteran's death was causally related to active service or to any service-connected disability, specifically to the Veteran's service-connected residuals of a gunshot wound to the right thigh.  In this regard, the Board observes that the October 2009 Medical Certificate relates to treatment for the appellant, and not the Veteran.  In addition, the December 2009 Medical Certificate from Dr. S., with attached private medical records, shows that the Veteran was treated for pneumonia in February 2005 and does not address the pertinent question of whether the Veteran's death was causally related to active service or to his service-connected residuals of a gunshot wound.  Thus, the aforementioned evidence does not raise a reasonable possibility of substantiating the appellant's underlying claim.   

The record continues to show that the Veteran died from cardiovascular arrest with an underlying cause of myocardial infraction, and that such death occurred decades after service.  In addition, there continues to be no competent medical evidence of a nexus between the Veteran's fatal cardiovascular disease and service or his service-connected gunshot wound residuals.  In light of the foregoing, the appellant has not met the requirements for reopening of a claim for entitlement to service connection for the cause of the Veteran's death, and this application to reopen the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, until the appellant meets his threshold burden of submitting new and material evidence in order to reopen her claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

As new and material evidence has not been received, the appellant's application to reopen the claim for service connection for the cause of the Veteran's death is denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


